In an action to enjoin an alleged trespass and usurpation of corporate authority, and for a judgment declaring the rights and interests of the respective parties in the temple of the plaintiff International Society for Krishna Consciousness, Inc., in Freeport, the defendants Aruna Garuda, also known as Aruna Devi Das, Viswa Garuda, also known as Viswa Prana Dasa, and Vijay Shaw appeal from so much of an order of the Supreme Court, Nassau County (Mahon, J), entered December 15, 2005, as denied their motion, in effect, for summary judgment dismissing the third cause of action insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellants failed to make a prima facie showing of entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Accordingly, the court properly denied their motion for summary judgment dismissing *597the third cause of action insofar as asserted against them. Mastro, J.E, Florio, Fisher and Dillon, JJ., concur.